Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
	This office action is in response to Applicant’s amendments files 12/29/20. Claims 1-3 and 6-12 are pending with claims 1 and 8 in independent form.

Allowable Subject Matter
Claims 1-3 and 6-12 are allowed.
The following is an examiner’s statement of reasons for allowance: Applicant’s cancellation of previously rejected claims have overcome the prior art rejections. The prior art of record fails to teach or fairly suggest to one of ordinary skill in the art, in conjunction with all the other limitations of the claims:
With respect to claim 1 and all its dependencies, A method of manufacturing an RFID device, comprising: providing a substantially planar substrate; associating a plurality of RFID components to the substrate; and folding the substrate at at least one fold line to define a non-planar RFID device, wherein said non-planar RFID device includes a plurality of generally parallel substrate layers, and at least two of the RFID components are associated to different substrate layers, and wherein said folding the substrate at the at least one fold line to define a non-planar RFID device including folding the substrate at a plurality of fold lines to define an RFID device having at least three generally parallel substrate layers. With respect to claim 8 and all its dependencies, An RFID device, comprising: a substrate; and a plurality of RFID components associated to the substrate, wherein the substrate is folded at at least one fold line to define a non-planar structure, wherein said non-planar structure includes a first substrate surface oriented at an angle with respect to a second substrate surface, at least one of the RFID components is associated to the first substrate surface, and at least one of the RFID components is associated to the second substrate surface, and wherein said non-planar structure has a closed, generally prismatic configuration. The prior art of record fails to provide sufficient teaching or motivation to one of ordinary skill in the art to provide the additionally recited features of these claims in the combinations as claimed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISTY A HAUPT whose telephone number is (571)272-8545 and email address is kristy.haupt@uspto.gov.  The examiner can normally be reached on Mon-Sun 5:30 AM- 10PM; Flex during day.
If all attempts to reach the examiner by telephone and email are unsuccessful, the examiner’s supervisor, Michael Lee can be reached on 5712722398.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/KRISTY A HAUPT/
Primary Examiner, Art Unit 2876


KAH